[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15801         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JULY 19, 2011
                                      ________________________        JOHN LEY
                                                                        CLERK
                           D.C. Docket No. 8:10-cr-00312-SDM-AEP-1

UNITED STATES OF AMERICA,


llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,
                                               versus


HILARIO CAMPOS-ALARCON,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (July 19, 2011)

Before BARKETT, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:
      Hilario Campos-Alarcon appeals his 24-month sentence, imposed after he

pleaded guilty to conspiracy to transport at least six undocumented aliens within

the United States for commercial advantage or private financial gain, in violation

of 8 U.S.C. §§ 1324(a)(1)(A)(v)(I) and (a)(1)(B)(i) (“Count 1”); transport of at

least four undocumented aliens within the United States for commercial advantage

or private financial gain, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii) and (B)(i)

(“Count 2”); illegal re-entry into the United States after deportation, in violation of

8 U.S.C. § 1326(a) (“Count 3”); and illegal re-entry into the United States at a

time and place not designated by immigration officials, in violation of 8

U.S.C. §§ 1325(a)(1) and 1329 (“Count 4”). On appeal, Campos-Alarcon asserts

that his above guidelines 24-month sentence is substantively unreasonable. After

a thorough review of the record and the parties’ briefs, we affirm the sentence, but

remand for correction of a clerical error contained in the district court’s judgment.

      A district court must impose a sentence that is both procedurally and

substantively reasonable. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586,

597 (2007). We review the reasonableness of a sentence “under a deferential

abuse-of-discretion standard.” Id. “The party challenging the sentence bears the

burden to show it is unreasonable in light of the record and the § 3553(a) factors.”

United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

                                           2
      A sentence is substantively unreasonable if it “fails to achieve the purposes

of sentencing as stated in section 3553(a).” United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005). Pursuant to § 3553(a), the sentencing court must impose a

sentence “sufficient, but not greater than necessary,” to reflect the seriousness of

the offense, promote respect for the law, provide just punishment for the offense,

deter criminal conduct, protect the public from future criminal conduct by the

defendant, and provide the defendant with needed educational or vocational

training or medical care. 18 U.S.C. § 3553(a)(2). The court must also consider

the nature and circumstances of the offense, the history and characteristics of the

defendant, the kinds of sentences available, the applicable guideline range, the

pertinent policy statements of the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

18 U.S.C. §§ 3553(a)(1), (3)-(7).

      We find no error in the sentence imposed. The facts relied upon by the

district court – Campos-Alarcon’s repeated unlawful re-entries into the United

States and the number of undocumented aliens transported – are both appropriate

considerations under 18 U.S.C. § 3553(a)(2). That in light of these facts the

district court determined that a sentence within the guideline range was not long

enough to serve the purposes of § 3553(a) is precisely the type of discretionary

                                          3
determination the court is permitted to make. See Gall, 552 U.S. at 51, 128 S. Ct.

at 597. Moreover, Campos-Alarcon’s total sentence is well below the sixty year

maximum that he faced for his offenses, which lends support to its reasonableness.

See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (sentence

imposed far below statutory maximum penalty is relevant to determination of

sentence’s reasonableness). Under these circumstances, we find that the district

court did not abuse its discretion by imposing a substantively unreasonable

sentence.

      Although we affirm the sentence, however, we find it necessary to remand

for a clerical correction. We may sua sponte raise the issue of clerical errors in the

judgment and remand with instructions that the district court correct the errors.

See United States v. Campos-Diaz, 472 F.3d 1278, 1280 (11th Cir. 2006)

(remanding with directions to the district court to correct the clerical error where

the judgment stated an incorrect term of imprisonment). Remand for correction of

the judgment is appropriate “only if the erroneous entry of the judgment [is]

considered a clerical error, and the correction of the judgment would not prejudice

the defendant in any reversible way.” United States v. Diaz, 190 F.3d 1247, 1252

(11th Cir. 1999).




                                          4
      The judgment in this case incorrectly lists Count Two, as a “[c]onspiracy to

transport at least four aliens within the United States by means of transportation,”

pursuant to 8 U.S.C. §§ 1324(a)(1)(A)(ii) and (B)(i). However, Campos-Alarcon

was indicted and pleaded guilty to a violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and

(B)(1), which proscribes illegally transporting aliens within the United States for

the purpose of commercial advantage or private financial gain, with no mention of

a “conspiracy.” See 8 U.S.C. §§ 1324(a)(1)(A)(ii) and (B)(i). The indictment and

the plea hearing both correctly identify the charges in Count Two without

reference to “conspiracy.” It is thus clear from the record that the inclusion of

“conspiracy” in Count Two of the order of judgment is erroneous and constitutes a

clerical error, and correction of the judgment would not prejudice

Campos-Alarcon in any way requiring reversal.

                                    Conclusion

      Upon review of the record and consideration of the parties’ briefs, we affirm

the sentence, but vacate and remand for the limited purpose of correcting the

clerical error in the judgment.

      AFFIRMED IN PART, VACATED AND REMANDED IN PART .




                                          5